IN THE COURT OF APPEALS OF IOWA

                                  No. 17-2056
                            Filed November 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MUBARAK MATTA MUBARAK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert J. Blink, Judge.



      Mubarak Mubarak appeals his conviction for robbery in the first degree.

AFFIRMED.



      Jessica Maffitt of Benzoni Law Office, PLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


VOGEL, Judge.

       Mubarak Mubarak appeals his conviction for robbery in the first degree. He

argues insufficient evidence supports his conviction and his sentence is illegal as

being grossly disproportional. Because we find the State presented sufficient

evidence to identify Mubarak as the perpetrator and his sentence is not illegal as

being disproportionate to the crime, we affirm.

       I.     Background Fact and Proceedings

       Early on September 24, 2016, Eh Nwe drove from work to his home at an

apartment complex in Des Moines. Shortly before 1:00 a.m., he parked at his

complex, but, before he exited his car, a man approached him on foot. Nwe could

not “see his face very clear,” but he described the man as black, about five foot

and nine or ten inches tall, and not fat. He wore torn blue jeans, a long black jacket

with a zipper and a hood that covered his head, and a round silver earring in his

right ear. Nwe locked his door “for safety.” The man set a Budweiser beer can on

top of Nwe’s car and told Nwe to give him his phone. Nwe rolled his window down

half-way, thinking the man may have needed help. When Nwe did not give up his

phone, the man pointed a gun at Nwe’s head and told him to hand over his wallet.

Nwe was able to deflect the man’s hand, roll up the window, and back up the car,

which shined the car’s lights on the man. Nwe immediately called 911 and was

able to drive away without surrendering anything. Minutes later, Officer Kyle Thies

arrived and met with Nwe. Nwe described the man to Officer Thies, pointed to the

area where the man went, and entered his apartment.

       Officer Thies proceeded to the location Nwe indicated—about fifty yards

from where the incident occurred—where he found Mubarak and three other
                                         3


individuals. Mubarak wore a black jacket, blue jeans, and an earring, and he had

a can of beer in his hand. Mubarak’s appearance was “identical” to the description

Nwe provided, and the other three individuals at the scene did not match the

description.   Officer Thies detained, patted down, and questioned all four

individuals, and he searched two vehicles known to be associated with the

individuals. He found a gun and a loaded magazine on Mubarak, and he did not

find any other weapons when searching the other individuals and the vehicles.

Another officer brought Nwe to Officer Thies, and Nwe confirmed Mubarak “look[s]

like” the man who pointed a gun at him. Officer Thies told Mubarak he would be

charged with robbery in the first degree, and Officer Thies testified Mubarak said

the charge was not appropriate “[b]ecause he didn’t take anything and [Nwe] did

not give him anything.”

       A trial was held October 30 and 31, 2017, after which the jury found

Mubarak guilty of robbery in the first degree. The district court sentenced him to a

term of incarceration not to exceed twenty-five years with a mandatory minimum

sentence of seventy percent or seventeen-and-one-half years. Mubarak now

appeals. He argues the evidence identifying him as the perpetrator is insufficient

to support his conviction and his sentence is illegal as being grossly

disproportional.

       II.     Standard of Review

       We review insufficient-evidence claims for errors at law. State v. Ramirez,

895 N.W.2d 884, 890 (Iowa 2017). “We review de novo a constitutional challenge

to an illegal sentence.” State v. Hoeck, 843 N.W.2d 67, 70 (Iowa 2014).
                                              4


       III.    Sufficiency of the Evidence

       Mubarak argues the State did not present sufficient evidence to support his

conviction for robbery in the first degree.1 A verdict has sufficient evidence if it is

supported by substantial evidence. Ramirez, 895 N.W.2d at 890. “Evidence is

considered substantial if, when viewed in the light most favorable to the State, it

can convince a rational jury that the defendant is guilty beyond a reasonable

doubt.” State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012).

       Nwe contacted police immediately after the robbery. Officer Thies arrived

a few minutes later and spoke to Nwe to learn the description and location of the

robber. Officer Thies then found Mubarak and three other individuals near the

location Nwe provided. Of those four individuals, only Mubarak matched Nwe’s

description, and only Mubarak possessed a firearm. Nwe viewed Mubarak at the

scene and confirmed he looked like the robber.                While in custody, Mubarak

voluntarily—and erroneously—claimed he could not have committed a robbery

because he never took anything from Nwe.                 This is substantial evidence to




1
  Mubarak does not challenge the proof of the elements under Iowa Code section 711.1
(2016):
        1. A person commits a robbery when, having the intent to commit a theft,
        the person does any of the following acts to assist or further the commission
        of the intended theft or the person's escape from the scene thereof with or
        without the stolen property:
                 a. Commits an assault upon another.
                 b. Threatens another with or purposely puts another in fear of
                 immediate serious injury.
                 c. Threatens to commit immediately any forcible felony.
        2. It is immaterial to the question of guilt or innocence of robbery that
        property was or was not actually stolen.
Under Iowa Code section 711.2, “robbery in the first degree” occurs “when, while
perpetrating a robbery, the person purposely inflicts or attempts to inflict serious injury, or
is armed with a dangerous weapon.”
                                         5


convince a rational jury beyond a reasonable doubt that Mubarak committed

robbery in the first degree.

       Mubarak acknowledges Nwe may have been the victim of a robbery, but he

claims the evidence is insufficient to identify him as the robber. He speculates the

robber was unlikely to remain at the scene. He also notes Nwe provided few

details about the robber’s physical appearance, never saw the robber’s face

clearly, and could only say Mubarak “look[ed] like” the robber. Mubarak was able

to present these arguments to the jury, but the jury was entitled to reject his

arguments and rely on the substantial evidence described above in reaching its

verdict. Even considering his evidentiary arguments, the verdict is still supported

by sufficient evidence.

       IV.    Legality of the Sentence

       Mubarak next argues his sentence is grossly disproportionate to the crime

under the Eighth Amendment to the United States Constitution and Article 1,

Section 17 of the Iowa Constitution. See State v. Bruegger, 773 N.W.2d 862, 873

(Iowa 2009) (citing Solem v. Helm, 463 U.S. 277, 292 (1983)).

               In evaluating whether a lengthy sentence is grossly
       disproportionate under the Cruel and Unusual Punishment Clause,
       the Supreme Court has developed a three-part test. The first part of
       the test, sometimes referred to as the threshold test, involves a
       preliminary judicial evaluation of whether the sentence being
       reviewed is grossly disproportionate to the underlying crime. This
       preliminary test involves a balancing of the gravity of the crime
       against the severity of the sentence. The Supreme Court has not
       articulated what factors go into this initial determination, but has
       stated that it is a rare case in which a threshold comparison of the
       crime committed and the sentence imposed leads to an inference of
       gross disproportionality.
               If the threshold test has been crossed, the Supreme Court
       proceeds to steps two and three. In step two, the Supreme Court
       engages in intrajurisdictional analysis, comparing the challenged
                                         6


       sentence to sentences for other crimes within the jurisdiction. In step
       three, the Supreme Court engages in interjurisdictional review,
       comparing sentences in other jurisdictions for the same or similar
       crimes.   These last two steps introduce objectivity into the
       determination of gross disproportionality.

Id. (internal citations and quotation marks omitted).

       Our supreme court has previously found the sentence for robbery in the first

degree is generally not grossly disproportionate to the underlying crime. State v.

Lara, 580 N.W.2d 783, 784–86 (Iowa 1998) (“The risk of death or serious injury to

persons present when first-degree robbery is committed is high. A twenty-five year

prison sentence with a requirement that the inmate serve at least eighty-five

percent of the sentence does not lead to an inference of gross disproportionality.”).

While Mubarak faces a lesser mandatory minimum sentence than the defendant

in Lara, he argues his age makes his sentence grossly disproportionate. See id.

He notes Iowa has recognized “adolescents ‘deserve less punishment because

adolescents may have less capacity to control their conduct and to think in long-

range terms than adults.’” State v. Null, 836 N.W.2d 41, 60 (Iowa 2013) (quoting

Eddings v. Oklahoma, 455 U.S. 104, 115 (1982)); see also State v. Lyle, 854

N.W.2d 378, 400 (Iowa 2014) (finding “all mandatory minimum sentences of

imprisonment for youthful offenders” violate the Iowa constitution).

       Mubarak was born in November 1997, more than eighteen years prior to

the events of September 24, 2016. The Iowa Code provides special provisions for

juveniles not available to adult offenders.    See, e.g., Iowa Code § 901.5(14)

(allowing courts to suspend the sentences of certain offenders under the age of

eighteen years at the time of the offense).       However, we must defer to the

legislature’s decision to limit these protections to offenders under the age of
                                        7

eighteen years. See Lara, 580 N.W.2d at 785 (“Substantial deference is afforded

to the legislature in setting the penalty for crimes.”). Our supreme court has

declined to extend the protections for juveniles to adult offenders. See Lyle, 854

N.W.2d at 403 (“[O]ur holding today has no application to sentencing laws affecting

adult offenders. Lines are drawn in our law by necessity and are incorporated into

the jurisprudence we have developed to usher the Iowa Constitution through

time.”). Therefore, considering the severity of the offense and Mubarak’s age of

eighteen years at the time of the offense, his sentence is not grossly

disproportionate to the underlying crime.

      V.     Conclusion

      The State presented sufficient evidence to support Mubarak’s conviction for

robbery in the first degree. Also, because robbery in the first degree is a serious

offense and he was eighteen years old at the time of the offense, his sentence is

not grossly disproportionate to the underlying crime. Therefore, we affirm his

conviction and sentence.

      AFFIRMED.